Per Curiam. Since Arkansas became a state in 1836, the Supreme Court of Arkansas has retained all of its records. Those of the Court of Appeals have been retained since its creation in 1979. Over time, the availability of space has become a problem. In an effort to address this problem, the Administrative Office of the Courts sought technical assistance from the National Center for State Courts, and, after a study, the consultant recommended the adoption of a records retention plan for the appellate courts. The Supreme Court then appointed an ad hoc committee to further study the issue and report its recommendations to us. Having considered the report submitted by the Committee and pursuant to the Court’s inherent authority to adopt such a plan and Ark. Code Ann. § 16-11-111, we hereby adopt Administrative Order Number 7 entitled Arkansas Supreme Court and Court of Appeals Records Retention Schedule to become effective upon date of issuance. ADMINISTRATIVE ORDER NUMBER 7 ARKANSAS SUPREME COURT AND COURT OF APPEALS RECORDS RETENTION SCHEDULE SECTION 1. Statement of Policy. Unless otherwise provided by law or as set forth herein, all records of the Arkansas Supreme Court and Court of Appeals shall be permanently maintained. SECTION 2. Transfer of Permanent Records. a. Physical custody of any record to be maintained permanently, may be transferred to any institution which maintains a special collections department by letter agreement upon approval by the Arkansas Supreme Court. Title to records which must be permanently maintained shall remain with the Arkansas Supreme Court. b. The Clerk, shall permanently maintain a log of transferred records. The log shall list record series, description of records transferred, to whom transferred, and the date of transfer. SECTION 3. Alternatives to Permanent Retention. a. Once microfilmed in a manner approved by the Administrative Office of the Courts, any paper record may be destroyed or donated by the Clerk, regardless of the number of years stated for retention in the Retention Schedule found in Section 6 below. b. Once the period of retention has expired, or the record has been microfilmed, whichever occurs first, the paper record may be donated, transferring full title and possession to any institution which maintains a special collections department. c. Any interested institution shall advise the Clerk of the institution’s desire to receive notification when records become available for donation or transfer. The Clerk shall determine the recipient of the record(s) where more than one institution requests custody or custody and title. Records which are available for donation or transfer and which have not been requested within ninety (90) days of the notification shall be subject to disposal as set forth in Section 4 below. d. The Clerk shall permanently maintain a log of donated records. The log shall list record series, descriptions of records donated, to. whom donated, and date of donation. SECTION 4. Disposal of Records. a. When records have been damaged or destroyed by decay, vermin, fire, water, or by other means which renders them illegible, the Clerk may dispose of the remains as provided in subsection b. b. Records shall be disposed of by burning, shredding, recycling, or by depositing them in a public landfill. c. Exhibits shall be disposed of as provided in Rule 3-6 of the Rules of the Arkansas Supreme Court and Court of Appeals. d. The Clerk shall permanently maintain a log of disposed of records. The log shall list record series, descriptions of records disposed of, and method and date of disposal. SECTION 5. Records Omitted. . a. Any record not listed in the Records Retention Schedule shall be maintained permanently or until provided for otherwise in the retention schedule. b. Omitted records should be brought to the attention of the Administrative Office of the Courts by letter which includes a description of the record, age of the record, and such photocopies as will assist in understanding the content and purpose. c. Any recommendations for changes in the Retention Schedule should be brought to the attention of the Administrative Office of the Courts. SECTION 6. Retention Schedule. Record Type Retention Instructions Supreme Court and Court of Appeals Docket Books: Retain Permanently. Supreme Court and Court of Appeals Case Indices: Retain Permanently. Supreme Court and Court of Appeals Record of Proceedings: Retain Permanently. Record Type Retention Instructions Civil Case Records and Case Files: After 1940 Retain seven (7) years after case is closed, then offer for donation. Criminal Case Records and Case Files: After 1940 Death Penalty. Retain Permanently. Life without Parole. Retain Permanently. Life. Retain Permanently. Felony with greater than 10 year sentence. Retain ten (10) years after case is closed, then offer for donation. Other criminal cases with 10 year sentence or less. Retain five (5) years after case is closed, then offer for donation. Civil and Criminal Records: Prior to and including 1940 Retain Permanently. Rule on Clerk Denied Records: Supreme Court and Court of Appeals Case Record and Case File. Retain five (5) years. Employment Security Division: Case Record and Case File. Retain three (3) years. Supreme Court and Court of Appeals Opinions: Original copy of Opinions and Per Curiam Opinions. Retain Permanently. Financial Records including: Supreme Court & Court of Appeals, Clerk’s Office, Court Library, Record Type Retention Instructions Appellate Committees, Personnel, Arkansas Attorneys, Arkansas Bar Account, Court Reporters, Client Security Fund: Vouchers, Ledgers, Receipts, Contracts, Cancelled Checks, Bank Statements, Fees, Audit Reports, Tax Reports, Social Security Reports, Retirement Reports, Purchase Orders, Insurance Reports, and Requisition Reports. Retain three (3) years following legislative audit. Other Supreme Court and Court of Appeals Documents including: All case related motions, petitions, summons, mandates, and bonds, which have been filed separately from the case file. Retain as long as Case file is maintained. Original actions, motions, and petitions. Retain seven (7) years. Per Curiam Orders. Retain as long as Case file is maintained. Arkansas Attorney Records: Petitions for Licenses. Retain Permanently. Student Practice, Rule 15 Petitions. Retain five (5) years. Professional Association Members List. Retain Permanently. Professional Association Members Receipts. Retain three (3) years following Legislative audit. Record Type Retention Instructions Committee on Professional Conduct Files. Retain Permanently. Correspondence and Misc. Letters. Retain three (3) years. Certification of Registration. Retain three (3) years. United States Supreme Court Records: US Supreme Court Mandates. Retain as long as Case File is maintained. US Supreme Court Writs of Certiorari. Retain as long as Case File is maintained. Other Records maintained by Clerk’s Office including: Court of Appeals Motion Assignment Sheet, Court of Appeals Motion Pending file Supreme Court and Court of Appeals Syllabus, Court of Appeals Oral Argument file, Court of Appeals Submissions file, Condition of Supreme Court Docket Summary file. Immediate Disposal. Court Clerk Correspondence including: Correspondence to Civil Procedure Committee, Letters to Clerk Certifying Briefs, Employment Security Division Late Filing Correspondence, Oral Arguments Confirmation Letters, Library Delinquent Accounts Correspondence. Immediate Disposal. Miscellaneous or General Correspondence: Retain one (1) year. SECTION 7. Definitions. a. Clerk: The Clerk of the Supreme Court and Court of Appeals. b. Immediate Disposal: The record(s) may be disposed of at the discretion of the Clerk. c. Retain as long as Case File is Maintained: The record(s) should be returned to the case file if possible, but if this is not possible, the record shall be retained in accordance with the instmctions for retention of the case file to which it would belong. d. Retain Permanently: The record(s) must forever be retained by the Clerk, transferred pursuant to Section 2(a), or microfilmed pursuant to Section 3(a). e. Retain (#) years, then offer for donation: The record(s) shall be retained the specified period and then offered for donation, pursuant to Section 3. f. Retain (#) years following legislative audit: The record(s) shall be retained the specified number of years from the date of publication of the legislative audit report. g. Retain (#) years: The record(s) shall be retained for the specified period. h. Case Closed: Supreme Court and Court of Appeals cases shall be considered closed once a mandate is issued or another written order of final disposition is entered. i. Case Record: The trial court or administrative tribunal case record, and the court reporter’s certified transcript, lodged with the appellate court as provided by Rules 3-1, 3-2, 3-3, and 3-4 of the Rules of the Arkansas Supreme Court and Court of Appeals, as well as the attorneys’ briefs. j. Case File: All correspondence, motions, petitions, orders, dispositions, and mandates issued and filed during the appellate process.